ACKNOWLEDGMENTS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Examiner acknowledges receipt of the amendment filed 5/12/22 wherein claims 1-24 and 26-49 were canceled and claims 50-66 were added.
	Note(s):  Claims 25 and 50-66 are pending.

APPLICANT’S INVENTION
The instant invention is directed to a method of treating cancer in a subject in need thereof wherein the subject is administered a therapeutically effective amount of a pathogen-associated molecular pattern (PAMP)-containing nucleic acid molecule.  The nucleic acid molecule comprises:  (a) a 5’-arm region containing a terminal triphosphate; (b) a poly-uracil core containing at least 8 contiguous uracil residues; and (c) a 3’-arm region comprising at least 8 nucleic acid residues.  The 5’-most nucleic acid residue of the 3’-arm region is not an uracil and the 3’-arm region is at least 30% uracil residues.

APPLICANT’S ELECTION
Applicant’s election without traverse of Group II (pending claims 25 and 50-66)  in the reply filed on 5/12/22 is acknowledged.  The restriction is still deemed proper and is made FINAL.
	Note(s):  In the response filed 5/12/22, Applicant elected the species wherein:  (1) the PAMP-containing nucleic acid molecule having a poly-uracil core comprising at least 8 contiguous uracil resides and a 3’-arm region comprising at least 8 nucleic acid residues is SEQ ID NO: 2; (2) 5’-arm comprising a triphosphate is SEQ ID NO: 2 linked thereto; and (3) the cancer of interest is hepatocellular cancer.  Applicant’s elected species was searched and prior art was found which could be used to reject the claim (see the 103 Rejection below).

WRITTEN DESCRIPTION REJECTION
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 25 and 50-64 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Applicant is reminded that an Inventor is entitled to a patent to protect his work only if he/she produces or has possession of something truly new and novel.  The invention being claimed must be sufficiently concrete so that it can be described for the world to appreciate the specific nature of the work that sets it apart from what was before.  The Inventor must be able to describe the item to be patented with such clarity that the Reader is assured that the Inventor actually has possession and knowledge of the unique composition that makes it worthy of patent protection.  The instant application does not sufficiently describe the invention as it relates to PAMP molecules, having a 5’-arm region comprising a terminal triphosphate; a poly-uracil core comprising at least 8 contiguous uracil residues, and a 3’-arm region comprising at least 8 nucleic acid  residues wherein the 5’-most nucleic acid of the 3’-arm is not an uracil and the 3’-arm has at least 30% uracil residues, other than SEQ ID NOs:  2-91.  Thus, what the Reader gathers from the instant application is a desire/plan/first step for obtaining a desired result.  While the Reader can certainly appreciate the desire for achieving a certain end result, establishing goals does not necessarily mean that an invention has been adequately described.
	While compliance with the written description requirements must be determined on a case-by-case basis, the real issue here is simply whether an adequate description is necessary to practice an invention described only in terms of its function and/or based on a disclosure wherein a description of the components necessary in order for the invention to function are lacking.  In order to satisfy the written description requirement, the specification must describe every element of the claimed invention in sufficient detail so that one of ordinary skill in the art would recognize that the Inventor possessed the claimed invention at the time of filing.  In other words, the specification should describe an invention and does so in sufficient detail that one skilled in the art can clearly conclude that the Inventor created what is the claimed.  Thus, the written description requirement is lacking in the instant invention since the various terms as set forth above are not described in a manner to clearly allow persons of ordinary skill in the art to recognize that Applicant invented what is being claimed.

112 SECOND PARAGRAPH REJECTIONS
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 56-58 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 56:  The claim is ambiguous because it is unclear what conditions/limitations are being applied to determine whether or not the 5’-arm nucleic acids and the poly-uracil core are naturally together in Hepatitis C or not.
	Claim 57 and 58:  Claim 57 is ambiguous because it is unclear what conditions/limitations are being applied to determine whether or not the PAMP molecule induces retinoic acid inducible gene I like receptor interaction with TRIM16 in cancer cells.  Since claim 58 reads on claim 57, it is also vague and indefinite.
	Claim 58:  The claim is ambiguous because it is unclear what conditions/limitations are being applied to determine whether or not the RLR interaction with TRIM16 induces cell death signaling in cancer cells.

ESSENTIAL STEPS ARE MISSING
Claims 56-58 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are the steps necessary to:  (1) determine whether or not a PAMP molecule or derivative thereof does not naturally occur in Hepatitis C or derivatives thereof; (2) determine whether or not the PAMP molecule induces interaction with TRIM16 in a cancer cell; and (3) determine whether or not the RLR interaction with TRIM16 induces cell death signaling in cancer cells.

103 REJECTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 25 and 50-66 are rejected under 35 U.S.C. 103 as being unpatentable over Gale et al (US 2015/0017207) in view of Marshall et al (Oncogene, 2010, Vol. 29, pages 6172-6183), Crawford et al (J. Cell. Common. Signal, published online November 6, 2017), Cheung et al (Cancer Res., 2013, Vol. 73, Supplement 8, Abstract #3876), and Qi et al (International Journal of Molecular Medicine, 2016, Vol. 38, pages 1734-1742).
	Gale et al is directed to methods and compositions that active immune response.  The compositions and methods incorporated synthetic nucleic acid pathogen associated molecular patterns (PAMPs) that are characterized in and derived from Hepatitis C (see entire document, especially, abstract).  In addition, Gale et al disclose the following:  (1) the PAMP molecule comprises a 5’-arm region, a poly-uracil core, and a 3’-arm region (page 1, paragraph [0008]); (2) the 5’-arm region comprising a terminal triphosphate; (3) the 5’-arm region further comprises one or more nucleic acid residues disposed between the terminal triphosphate and the poly-uracil core (page 1, paragraph [0009]); (4) the poly-uracil core comprises at least 8 contiguous uracil residues; (5) the poly-uracil core consist of between 8 and 30 uracil residues (page 1, paragraph [0010]); (6) the 5’-most nucleic acid region of the 3’-arm region is not an uracil and the 3’-arm region is at least 30% uracil residues; (7) the 5’most nucleic acid residue of the 3’-arm region is a cytosine residue or a guanine residue; (8) the 3’arm region is at least 40%, 50%, 60%, 70%, 80%, or 90% uracil residue; (9) the 3’-arm region comprises at least 7 contiguous uracil residues (page 1, paragraph [0011]); (9) the terminal triphosphate, the one or more nucleic acid residues of the 5’-arm region and the poly-uracil core do not naturally occur together in Hepatitis C (page 1, paragraph [0012]); (10) the synthetic nucleic acid PAMP is capable of inducing retinoic acid inducible gene I (RIG-I)-like receptor (RLR) activation; and (11) the RLR is RIG-I (page 1, paragraph [0013]; page 2, paragraph [0015]).
	Gale et al disclose that RIG-I is essential for host cell recognition of various RNA viruses including Hepatitis C.  Hepatitis C is a positive ssRNA virus that replication in hepatocytes and causes chronic liver disease and liver cancer (page 9, paragraph [0084]).
	Table 1 disclose the full length Hepatitis C RNA genome comprising a poly-uracil/UC region and developed for RIG-I binding and activation is an RNA construct, Con1 pU/UC, that is identical to (consists of) Applicant’s SEQ ID NO: 2.  The pU/UC C26 nucleic acid sequence in Table 1 is a structure that comprises Applicant’s SEQ ID NO: 2.  Gale et al disclose that Con1 pU/UC is effective in inducing IFN-beta (pages 9-10, paragraph [0088]; page 10, Table 1, see excerpt below; page 13, Table 2, SEQ ID No: 2).
Gale et al, Table 1, page 10

    PNG
    media_image1.png
    629
    665
    media_image1.png
    Greyscale

	Gale et al disclose that RLR activation may be established by increasing interferon (IFN-beta) (page 6, paragraph [0048]; page 7, paragraph [0062]).  Also, it is disclosed that standard Hepatitis C treatment involves interferon-based immunotherapies (page 15, paragraph [0109]; pages 15-16, paragraph [0110]).  In Example 5, Hepatitis C poly-uracil regions were obtained from human subjects (page 23, paragraph [0207]).  
Thus, both Applicant and Gale et al disclose overlapping pharmaceutical compositions.  However, Gale et al does not specifically state that the composition induces interactions with TRIM or that the compositions may be used for treating various cancers (e.g., hepatocellular, hematological, prostate, or melanoma).  
	Marshall et al disclose that TRIM16 is a tumor suppressor in neuroblastoma and lung cancer cells (see entire document, especially, abstract).  Experiments were conducted to determine if both neuroblastoma and lung cancer cells are altered by TRIM16 in some manner.  It was fond that TRIM16 was effective in reducing both types of cancer (pages 6174-6175, bridging paragraph; page 6176, Figure 3).  
	Crawford et al is directed to TRIM proteins that are found in blood (hematological) cancers.  In addition, the document discloses that TRIM proteins are characterized by the presence of an N-terminal tripartite.  There are more than 70 TRIM family members that are known (pages 21-22, bridging paragraph).  Figure 1 (page 22) disclose the structural classification of TRIM family proteins.  Various TRIM proteins are linked to the development of blood cancers and act as a tumor suppressor on oncogene (page 23, left column, ‘TRIM proteins in blood cancers’; Table 1).   Furthermore, Crawford et al disclose that TRIM suppression is also possible when hepatocellar cancer cells are present (page 27, right column, lines 18-22).
	Cheung et al disclose that TRIM16 is a prognostic marker for subjects with melanoma.  In particular, the document discloses that tripartitie-motif (TRIM) proteins are involves in a variety of cellular processes ranging from immunity, oncoprotein, and tumor suppressor roles.  In addition, the document sets forth that there is a strong correlation between TRIM16 expression and disease progression in two human cancers, neuroblastoma and melanoma.  Cheung et al found that TRIM16 expression level was reduced in melanoma cell lines when compared to normal human melanocytes (see entire document).
	Qi et al disclose that TRIM16 suppresses the progression of prostate tumors/cancers (see entire document, especially, abstract).  In addition, the document discloses that TRIM16 is a member of the TRIM family .  TRIM16 is a positive transcriptional regulator of the retinoic acid receptor.  Also, it is disclosed that TRIM16 plays an important role in a variety of cancers including neuroblastoma, non-small cell lung cancer (NSCLC) and melanoma (page 1734, right column, third complete paragraph).  
While Gale et al do not specifically state that their invention is used for treating various cancers, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use the teachings of the secondary references (Marshall et al; Crawford et al; Cheung et al, and Qi et al) in combination with the composition of Gale et al for treating cancer for the following reasons.
	Both Applicant and Gale et al disclose overlapping compositions.  Specifically, both inventions are directed to compositions comprising (a) a 5’-arm region containing a terminal triphosphate; (b) a poly-uracil core containing at least 8 contiguous uracil residues; and (c) a 3’-arm region comprising at least 8 nucleic acid residues.  The 5’-most nucleic acid residue of the 3’-arm region is not an uracil and the 3’-arm region in both inventions is at least 30% uracil residues.
The instant invention discloses that its composition induces retinoic acid inducible gene I (RIG-I) like receptor (RLR) interaction with TRIM16 in cancer cells (see claim 57).  In addition, the instant invention discloses that the RLR interaction with TRIM16 induces cell death signaling in cancer cells (see claim 58).  According to MPEP 2112.01, if the compositions are physically the same, then they must have the same properties.  In other words, products of identical chemical composition cannot have mutually exclusive properties.  Thus, the properties that Applicant discloses as being associated with their compositions would also be properties that are associated with the prior art compositions.  Hence, both Applicant’s composition and that of the prior art would induce retinoic acid inducible gene I (RIG-I) like receptor (RLR) interaction with TRIM16 in cancer cells (see claim 57) and induce RLR interaction with TRIM16 to result in cell death signaling in cancer cells (see claim 58).  In addition, this would also mean that both the instant invention and the cited prior art read on TRIM proteins.
Gale et al disclose that RIG-I is essential for host cell recognition of various RNA viruses including Hepatitis C.  Hepatitis C is a positive ssRNA virus that replication in hepatocytes and causes chronic liver disease and liver cancer.  Thus, it would have been obvious to a skill artisan at the time the invention was made that if the composition of Gale et al is used for activating an immune response against Hepatitis C, then this would result in a reduction of hepatocyte replication and be effective in treating chronic liver disease and liver cancer (e.g., hepatocellular cancer).  Hence, the composition of Gale et al would be capable of treating a hepatocellular cancer.
Marshall et al is made of record to illustrate that it is well known in the art that TRIM16 is effective in altering neuroblastoma cells.  Thus, the skilled artisan would be motivated to use the composition of Gale et al which is known to be induced by TRIM to alter cancer cells such as neuroblastoma cells.
	Crawford et al is made of record to illustrate that it is well known in the art that TRIM proteins are found in blood (hematological) cancers.  Thus, the skilled artisan would be motivated to use the composition of Gale et al which is known to be induced by TRIM to alter cancer cells to treat blood cancers.
	Cheung et al is made of record to illustrate that it is well known in the art that TRIM proteins are associated with two human cancers, neuroblastoma and melanoma.  Thus, the skilled artisan would be motivated to use the composition of Gale et al which is known to be induced by TRIM to alter cancer cells to treat cancers such as neuroblastoma and melanoma.
	Qi et al is made of record to illustrate that TRIM16 suppresses prostate cancer.  In addition, the document, discloses that it is well known in the art that TRIM16 plays a role in many different types of cancers including neuroblastoma, non-small cell lung cancer (NSCLC), and melanoma.  Thus, the skilled artisan would be motivated to use the composition of Gale et al which is known to be induced by TRIM to alter cancer cells to treat cancers such as neuroblastoma, melanoma, and NSCLC.
	Since the secondary documents are all directed to TRIM proteins, the documents may be considered to be within the same field of endeavor.  Furthermore, since the compositions of the primary as well as the secondary documents are all induce interaction with TRIM proteins, the reference teachings are combinable.  Hence, the inventions disclose overlapping subject matter.

SPECIFICATION
The disclosure is objected to because of the following informalities: on page 14, lines 31-32, the actual sequence identification number is missing.  Likewise, on page 15 (lines 1-2) and page 33 (lines 19-21 and 23-25) all lack the actual sequence identification number.  
Appropriate correction is required.

COMMENTS/NOTES
Applicant is respectfully requested to replace ‘a’ with ‘an’ before the term ‘uracil’ in claim 25, line 8.  Applicant is respectfully reminded that when a word starts with a vowel, ‘an’ is used.  If a word starts with a constant, then one would use ‘a’.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to D L Jones whose telephone number is (571)272-0617. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D. L. JONES/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        August 11, 2022